PARKER, Judge.
The action of the trial judge in setting aside a verdict in his discretion is not subject to review on appeal in the absence of an abuse of discretion. Goldston v. Chambers, 272 N.C. 53, 157 S.E. 2d 676; City of Randleman v. Hudson, 2 N.C. App. 404, 163 S.E. 2d 77. The record in this case does not disclose an abuse of discretion by the trial judge; hence, the order setting aside the verdict in this case is not subject to review on appeal.
Appeal dismissed.
Chief Judge Mallard and Judge Vaughn concur.